       Case 3:19-cv-03753-MMC Document 1 Filed 06/27/19 Page 1 of 10


 1   Zachary M. Best, SBN 166035
     MOORE LAW FIRM, P.C.
 2   332 North Second Street
     San Jose, California 95112
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mail: service@moorelawfirm.com
 5   Attorneys for Plaintiff
     Albert Dytch
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10
11   ALBERT DYTCH,                     )                  No.
                                       )
12             Plaintiff,              )                  COMPLAINT ASSERTING DENIAL OF
                                       )                  RIGHT OF ACCESS UNDER THE
13        vs.                          )                  AMERICANS WITH DISABILITIES ACT
                                       )
14   DIANA AHMED dba MUNCH INDIA; NISA )                  FOR INJUNCTIVE RELIEF, DAMAGES,
     AHMED dba MUNCH INDIA; MUSAD S. )                    ATTORNEYS’ FEES AND COSTS (ADA)
15   ALSAIDI;                          )
                                       )
16                                     )
               Defendants.             )
17                                     )
                                       )
18                                     )
19                                                 I. SUMMARY

20           1.       This is a civil rights action by plaintiff ALBERT DYTCH (“Plaintiff”) for

21   discrimination at the building, structure, facility, complex, property, land, development, and/or

22   surrounding business complex known as:

23                    Munch India
                      3015 Shattuck Avenue
24                    Berkeley, CA 94705
                      (hereafter “the Facility”)
25
26           2.       Plaintiff seeks damages, injunctive and declaratory relief, attorney fees and
27   costs, against DIANA AHMED dba MUNCH INDIA; NISA AHMED dba MUNCH INDIA;
28   MUSAD S. ALSAIDI (hereinafter collectively referred to as “Defendants”), pursuant to Title



     Dytch v. Ahmed, et al.
     Complaint
                                                     Page 1
       Case 3:19-cv-03753-MMC Document 1 Filed 06/27/19 Page 2 of 10


 1   III of the Americans with Disabilities Act of 1990 (42 U.S.C. §§ 12101 et seq.) (“ADA”) and
 2   related California statutes.
 3                                         II.         JURISDICTION
 4             3.     This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343 for ADA
 5   claims.
 6             4.     Supplemental jurisdiction for claims brought under parallel California law –
 7   arising from the same nucleus of operative facts – is predicated on 28 U.S.C. § 1367.
 8             5.     Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
 9                                               III.     VENUE
10             6.     All actions complained of herein take place within the jurisdiction of the United
11   States District Court, Northern District of California, and venue is invoked pursuant to 28
12   U.S.C. § 1391(b), (c).
13                                               IV.     PARTIES
14             7.     Defendants own, operate, and/or lease the Facility, and consist of a person (or
15   persons), firm, and/or corporation.
16             8.     Plaintiff suffers from muscular dystrophy. As a result, he is substantially limited
17   in his ability to walk, has limited dexterity, and must use a wheelchair for mobility.
18   Consequently, Plaintiff is “physically disabled,” as defined by all applicable California and
19   United States laws, and a member of the public whose rights are protected by these laws.
20                                                V.       FACTS
21             9.     The Facility is open to the public, intended for non-residential use, and its
22   operation affects commerce. The Facility is therefore a public accommodation as defined by
23   applicable state and federal laws.
24             10.    Plaintiff lives within ten miles of the Facility and visited the Facility on or about
25   March 23, 2019 to have dinner with his wife. During his visit to the Facility, Plaintiff
26   encountered the following barriers (both physical and intangible) that interfered with, if not
27   outright denied, Plaintiff’s ability to use and enjoy the goods, services, privileges and
28   accommodations offered at the Facility:



     Dytch v. Ahmed, et al.
     Complaint
                                                        Page 2
       Case 3:19-cv-03753-MMC Document 1 Filed 06/27/19 Page 3 of 10


 1                    a)      There was a powered door button at the entrance. However, it was not
 2                            working, so Plaintiff had to knock to summon a staff person to let him
 3                            in, which was inconvenient.
 4                    b)      A table and chairs obstructed the space inside the restaurant next to the
 5                            strike side of the door. As a result, the staff member had to open the
 6                            door wide enough for Plaintiff to enter the restaurant completely and get
 7                            out of the way so the door could close behind him.
 8                    c)      The narrow path of travel through the restaurant required other diners to
 9                            get out of their seats for Plaintiff to reach his table, which was
10                            embarrassing.
11                    d)      Plaintiff and his wife were seated at a table with two pedestals that left
12                            sufficient room for his wheelchair footrests. However, there was not
13                            enough space around Plaintiff’s seating area, and the wait staff bumped
14                            into his chair twice while he was eating. He was anxious throughout the
15                            meal that it would happen again. Plaintiff did not see any other tables in
16                            the restaurant that had sufficient knee and toe clearances and clear space
17                            around the seating area where he could sit comfortably without being in
18                            the way.
19                    e)      Plaintiff needed to use the restroom after eating but could not get to it.
20                            The hallway was too narrow, obstructed by a large glass-fronted cabinet
21                            and wooden bench, and his wheelchair did not fit through.
22                    f)      Plaintiff’s wife used the restroom and reported that it lacked sufficient
23                            clearance to permit a lateral transfer to the toilet. Even with sufficient
24                            clearance, the presence of only one grab bar would have made it very
25                            difficult for Plaintiff to transfer. Plaintiff had to wait until he returned
26                            home to use the toilet, which was uncomfortable.
27           11.      The barriers identified in paragraph 10 herein are only those that Plaintiff
28   personally encountered. Plaintiff is presently unaware of other barriers which may in fact exist



     Dytch v. Ahmed, et al.
     Complaint
                                                    Page 3
       Case 3:19-cv-03753-MMC Document 1 Filed 06/27/19 Page 4 of 10


 1   at the Facility and relate to his disabilities. Plaintiff will seek to amend this Complaint once
 2   such additional barriers are identified as it is Plaintiff’s intention to have all barriers which
 3   exist at the Facility and relate to his disabilities removed to afford him full and equal access.
 4           12.      Plaintiff was, and continues to be, deterred from visiting the Facility because
 5   Plaintiff knows that the Facility’s goods, services, facilities, privileges, advantages, and
 6   accommodations were and are unavailable to Plaintiff due to Plaintiff’s physical disabilities.
 7   Plaintiff enjoys the goods and services offered at the Facility, and will return to the Facility
 8   once the barriers are removed.
 9           13.      Defendants knew, or should have known, that these elements and areas of the
10   Facility were inaccessible, violate state and federal law, and interfere with (or deny) access to
11   the physically disabled. Moreover, Defendants have the financial resources to remove these
12   barriers from the Facility (without much difficulty or expense), and make the Facility
13   accessible to the physically disabled. To date, however, Defendants refuse to either remove
14   those barriers or seek an unreasonable hardship exemption to excuse non-compliance.
15           14.      At all relevant times, Defendants have possessed and enjoyed sufficient control
16   and authority to modify the Facility to remove impediments to wheelchair access and to
17   comply with the 1991 ADA Accessibility Guidelines and/or the 2010 ADA Standards for
18   Accessible Design. Defendants have not removed such impediments and have not modified the
19   Facility to conform to accessibility standards. Defendants have intentionally maintained the
20   Facility in its current condition and have intentionally refrained from altering the Facility so
21   that it complies with the accessibility standards.
22           15.      Plaintiff further alleges that the (continued) presence of barriers at the Facility is
23   so obvious as to establish Defendants’ discriminatory intent. On information and belief,
24   Plaintiff avers that evidence of this discriminatory intent includes Defendants’ refusal to adhere
25   to relevant building standards; disregard for the building plans and permits issued for the
26   Facility; conscientious decision to maintain the architectural layout (as it currently exists) at the
27   Facility; decision not to remove barriers from the Facility; and allowance that Defendants’
28   property continues to exist in its non-compliant state. Plaintiff further alleges, on information



     Dytch v. Ahmed, et al.
     Complaint
                                                     Page 4
       Case 3:19-cv-03753-MMC Document 1 Filed 06/27/19 Page 5 of 10


 1   and belief, that the Facility is not in the midst of a remodel, and that the barriers present at the
 2   Facility are not isolated or temporary interruptions in access due to maintenance or repairs.
 3                                         VI.     FIRST CLAIM
 4                                  Americans with Disabilities Act of 1990
 5                                Denial of “Full and Equal” Enjoyment and Use
 6           16.      Plaintiff re-pleads and incorporates by reference the allegations contained in
 7   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
 8           17.      Title III of the ADA holds as a “general rule” that no individual shall be
 9   discriminated against on the basis of disability in the full and equal enjoyment (or use) of
10   goods, services, facilities, privileges, and accommodations offered by any person who owns,
11   operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
12           18.      Defendants discriminated against Plaintiff by denying Plaintiff “full and equal
13   enjoyment” and use of the goods, services, facilities, privileges and accommodations of the
14   Facility during each visit and each incident of deterrence.
15                        Failure to Remove Architectural Barriers in an Existing Facility
16           19.      The ADA specifically prohibits failing to remove architectural barriers, which
17   are structural in nature, in existing facilities where such removal is readily achievable. 42
18   U.S.C. § 12182(b)(2)(A)(iv).
19           20.      When an entity can demonstrate that removal of a barrier is not readily
20   achievable, a failure to make goods, services, facilities, or accommodations available through
21   alternative methods is also specifically prohibited if these methods are readily achievable. Id.
22   § 12182(b)(2)(A)(v).
23           21.      Here, Plaintiff alleges that Defendants can easily remove the architectural
24   barriers at the Facility without much difficulty or expense, and that Defendants violated the
25   ADA by failing to remove those barriers, when it was readily achievable to do so.
26           22.      In the alternative, if it was not “readily achievable” for Defendants to remove
27   the Facility’s barriers, then Defendants violated the ADA by failing to make the required
28   services available through alternative methods, which are readily achievable.



     Dytch v. Ahmed, et al.
     Complaint
                                                    Page 5
         Case 3:19-cv-03753-MMC Document 1 Filed 06/27/19 Page 6 of 10


 1                                Failure to Design and Construct an Accessible Facility
 2            23.      Plaintiff alleges on information and belief that the Facility was designed and
 3   constructed (or both) after January 26, 1993 – independently triggering access requirements
 4   under Title III of the ADA.
 5            24.      The ADA also prohibits designing and constructing facilities for first occupancy
 6   after January 26, 1993, that aren’t readily accessible to, and usable by, individuals with
 7   disabilities when it was structurally practicable to do so. 42 U.S.C. § 12183(a)(1).
 8            25.      Here, Defendants violated the ADA by designing and constructing (or both) the
 9   Facility in a manner that was not readily accessible to the physically disabled public –
10   including Plaintiff – when it was structurally practical to do so.1
11                                     Failure to Make an Altered Facility Accessible
12            26.      Plaintiff alleges on information and belief that the Facility was modified after
13   January 26, 1993, independently triggering access requirements under the ADA.
14            27.      The ADA also requires that facilities altered in a manner that affects (or could
15   affect) its usability must be made readily accessible to individuals with disabilities to the
16   maximum extent feasible. 42 U.S.C. § 12183(a)(2). Altering an area that contains a facility’s
17   primary function also requires making the paths of travel, bathrooms, telephones, and drinking
18   fountains serving that area accessible to the maximum extent feasible. Id.
19            28.      Here, Defendants altered the Facility in a manner that violated the ADA and
20   was not readily accessible to the physically disabled public – including Plaintiff – to the
21   maximum extent feasible.
22                                  Failure to Modify Existing Policies and Procedures
23            29.      The ADA also requires reasonable modifications in policies, practices, or
24   procedures, when necessary to afford such goods, services, facilities, or accommodations to
25   individuals with disabilities, unless the entity can demonstrate that making such modifications
26   would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).
27
28   1
      Nothing within this Complaint should be construed as an allegation that Plaintiff is bringing this action as a
     private attorney general under either state or federal statutes.


     Dytch v. Ahmed, et al.
     Complaint
                                                           Page 6
       Case 3:19-cv-03753-MMC Document 1 Filed 06/27/19 Page 7 of 10


 1              30.   Here, Defendants violated the ADA by failing to make reasonable modifications
 2   in policies, practices, or procedures at the Facility, when these modifications were necessary to
 3   afford (and would not fundamentally alter the nature of) these goods, services, facilities, or
 4   accommodations.
 5                                     Failure to Maintain Accessible Features
 6              31.   Defendants additionally violated the ADA by failing to maintain in operable
 7   working condition those features of the Facility that are required to be readily accessible to and
 8   usable by persons with disabilities.
 9              32.   Such failure by Defendants to maintain the Facility in an accessible condition
10   was not an isolated or temporary interruption in service or access due to maintenance or
11   repairs.
12              33.   Plaintiff seeks all relief available under the ADA (i.e., injunctive relief, attorney
13   fees, costs, legal expense) for these aforementioned violations. 42 U.S.C. § 12205.
14                                        VII.    SECOND CLAIM
15                                                Unruh Act
16              34.   Plaintiff re-pleads and incorporates by reference the allegations contained in
17   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
18              35.   California Civil Code § 51 states, in part, that: All persons within the
19   jurisdiction of this state are entitled to the full and equal accommodations, advantages,
20   facilities, privileges, or services in all business establishments of every kind whatsoever.
21              36.   California Civil Code § 51.5 also states, in part that: No business establishment
22   of any kind whatsoever shall discriminate against any person in this state because of the
23   disability of the person.
24              37.   California Civil Code § 51(f) specifically incorporates (by reference) an
25   individual’s rights under the ADA into the Unruh Act.
26              38.   Defendants’ aforementioned acts and omissions denied the physically disabled
27   public – including Plaintiff – full and equal accommodations, advantages, facilities, privileges
28   and services in a business establishment (because of their physical disability).



     Dytch v. Ahmed, et al.
     Complaint
                                                     Page 7
       Case 3:19-cv-03753-MMC Document 1 Filed 06/27/19 Page 8 of 10


 1           39.      These acts and omissions (including the ones that violate the ADA) denied,
 2   aided or incited a denial, or discriminated against Plaintiff by violating the Unruh Act.
 3           40.      Plaintiff was damaged by Defendants’ wrongful conduct, and seeks statutory
 4   minimum damages of $4,000 for each offense.
 5           41.      Plaintiff also seeks to enjoin Defendants from violating the Unruh Act (and
 6   ADA), and recover reasonable attorneys’ fees and costs incurred under California Civil Code
 7   § 52(a).
 8                                           VIII. THIRD CLAIM
 9                            Denial of Full and Equal Access to Public Facilities
10           42.      Plaintiff re-pleads and incorporates by reference the allegations contained in
11   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
12           43.      Health and Safety Code § 19955(a) states, in part, that: California public
13   accommodations or facilities (built with private funds) shall adhere to the provisions of
14   Government Code § 4450.
15           44.      Health and Safety Code § 19959 states, in part, that: Every existing (non-
16   exempt) public accommodation constructed prior to July 1, 1970, which is altered or
17   structurally repaired, is required to comply with this chapter.
18           45.      Plaintiff alleges the Facility is a public accommodation constructed, altered, or
19   repaired in a manner that violates Part 5.5 of the Health and Safety Code or Government Code
20   § 4450 (or both), and that the Facility was not exempt under Health and Safety Code § 19956.
21           46.      Defendants’ non-compliance with these requirements at the Facility aggrieved
22   (or potentially aggrieved) Plaintiff and other persons with physical disabilities. Accordingly,
23   Plaintiff seeks injunctive relief and attorney fees pursuant to Health and Safety Code § 19953.
24                                     IX.     PRAYER FOR RELIEF
25           WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, for:
26           1.       Injunctive relief, preventive relief, or any other relief the Court deems proper.
27           2.       Statutory minimum damages under section 52(a) of the California Civil Code
28                    according to proof.



     Dytch v. Ahmed, et al.
     Complaint
                                                    Page 8
         Case 3:19-cv-03753-MMC Document 1 Filed 06/27/19 Page 9 of 10


 1              3.       Attorneys’ fees, litigation expenses, and costs of suit.2
 2              4.       Interest at the legal rate from the date of the filing of this action.
 3              5.       For such other and further relief as the Court deems proper.
 4
     Dated: June 21, 2019                                   MOORE LAW FIRM, P.C.
 5
 6                                                          /s/ Zachary M. Best
                                                            Zachary M. Best
 7                                                          Attorneys for Plaintiff
 8                                                          Albert Dytch

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   2
         This includes attorneys’ fees under California Code of Civil Procedure § 1021.5.



     Dytch v. Ahmed, et al.
     Complaint
                                                            Page 9
        Case 3:19-cv-03753-MMC Document 1 Filed 06/27/19 Page 10 of 10




                                      VERIFICATION


       I, ALBERT DYTCH, am the plaintiff in the above-entitled action. I have read the
foregoing Complaint and know the contents thereof. The same is true of my own knowledge,
except as to those matters which are therein alleged on information and belief, and as to those
matters, I believe them to be true.
       I verify under penalty of perjury that the foregoing is true and correct.




Dated: June 21, 2019                          /s/ Albert Dytch
                                              Albert Dytch

I attest that the original signature of the person whose electronic signature is shown above is
maintained by me, and that his concurrence in the filing of this document and attribution of his
signature was obtained.

                                              /s/ Zachary M. Best
                                              Zachary M. Best Attorney for
                                              Plaintiff, Albert Dytch




                                            Dytch v. Ahmed, et al.
                                                Verification
